



COURT OF APPEAL FOR ONTARIO

CITATION: Jacobs v. Leboeuf Properties Inc., 2019 ONCA 551

DATE: 20190628

DOCKET: C65921

Huscroft, Trotter and Zarnett JJ.A.

BETWEEN

David Jacobs

Plaintiff/Appellant

and

Leboeuf Properties Inc.

Defendant/Respondent

Robert J. Kennaley, for the appellant

Andrew Rance, for the respondent

Heard: June 28, 2019

On appeal from the order of Justice Bernadette Dietrich
    of the Superior Court of Justice, dated August 30, 2018.

APPEAL BOOK ENDORSEMENT

[1]

In our view, this was not a proper case for the application of rule
    21(a). The contractual provision at issue, a covenant to insure, could not be
    properly interpreted in isolation from the contract as a whole, or in a factual
    vacuum. Indeed, the contract itself was not provided to the motion judge. In
    these circumstances, it is not possible to determine the objective intentions
    of the parties in accordance with the principles of contract interpretation.

[2]

Accordingly, the appeal is allowed and the order of the motion judge is
    set aside. The appellant is entitled to costs of $2,500 on the appeal, and
    $10,000 on the motion, both figures inclusive of taxes and disbursements.


